Title: To George Washington from Major General William Heath, 30 January 1777
From: Heath, William
To: Washington, George



Dear General
Burlings Janry 30th 1777 4 oClock P.M.

I am this moment Informed by a Letter from General Wooster who is at New Rochell, That fourteen Ships, Three Schooners and Two Sloops have Just Come too between Heart and City Islands so that another Peice of Intelligence given us by our late Informant may be true to wit that Lord Piercy with the Troops from Rhode Island was to land in our Rear and Surround us—so that most Probably our remove was very fortunitely made. I have the Honor to be with great respect Your Excellencys most Hbble Servt

W. Heath

